IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,850-01


EX PARTE JAMES LEE MULVIHILL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 963455-A IN THE 262ND JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam. Alcala, J., not participating.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
Aggravated Sexual Assault of a Child and sentenced to twenty years' imprisonment. The
conviction and sentence were affirmed on direct appeal. Mulvihill v. State, 177 S.W.3d 409 
(Tex. App.--Houston [1st Dist.] 2005). 
	Applicant contends in his application that he is actually innocent of the offense, that
he was denied his right to effective assistance of counsel during both the guilt/innocence and
punishment phases of his trial, and that the State failed to disclose favorable and material
evidence in accordance with Brady v. Maryland, 373 U.S. 83, 87-88 (1963). The trial court
has entered findings of fact and conclusions of law and recommends that relief be denied.
	After an independent review of the record provided to this Court, we agree with the
trial court's recommendation. Relief on Applicant's claims should be denied. The trial
court's findings of fact are supported by the record and are adopted by this Court as our own
except for Finding Numbers 38 and 76, which this Court does not adopt. Further, although
this Court does not explicitly adopt a trial court's conclusions of law, we note that we
disagree with Conclusion Numbers 4 and 5, but conclude, as does the trial court, that
Applicant fails to demonstrate that he was denied his right to effective assistance of counsel.
See Strickland v. Washington, 466 U.S. 668, 687 (1984); Conclusion Nos. 15 and 16.
	Relief is therefore denied.

Delivered: September 14, 2011
Do Not Publish